Citation Nr: 1818221	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbar strain with intervertebral disc syndrome (IVDS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected low back disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD
Ashley Castillo


INTRODUCTION

The Veteran served on active duty from July 1979 to December 2000.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, increased the low back disability to a 20 percent, effective May 3, 2010 (the date of the Veteran's claim for an increased rating.)  The Veteran filed a notice of disagreement (NOD) later in October 2010.  The RO issued a statement of the case (SOC) in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) also in January 2013.

In September 2014, the RO granted a temporary total rating (TTR) based on surgical treatment necessitating convalescence for a lumbar spine surgery, effective October 22, 2013, to January 31, 2014, and 20 percent scheduler rating was resumed effective February 1, 2014.   Hence, the period under consideration in connection with the increased rating claim excludes 

In January 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.  In connection with the hearing, the Veteran submitted evidence, along with waiver of initial agency of original jurisdiction review of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).

In April 2016 and June 2017, the Board remanded the increased rating claim for a low back disability on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  In connection with each remand,  after accomplishing further action, the AMC continued to deny the increased rating claim on appeal (as reflected, most recently, in a December 2017 supplemental SOC (SSOC)) and returned that matter to the Board for further consideration.

As explained in more detail, below, given the evidence of record suggesting that the Veteran may be unemployable due to his service-connected low back disability, the Board has now expanded the appeal to include the matter of entitlement to a TDIU due to that disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for an increased rating for the service-connected low back disability is set forth below.  The claim of entitlement to a TDIU due to that disability is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in an October 2014 rating decision, the RO awarded service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  Thereafter, in a January 2015 statement, the Veteran raised the matters of entitlement to an effective date earlier than February 20, 2013 for the awards of service connection for radiculopathy of the right and left lower extremities. In the April 2016 and June 2017 Remands ,the Board noted that these matters had not been adjudicated by the AOJ, and referred them for appropriate action.  A December 2017 letter  indicated that the AMC does not have jurisdiction over the raised issue and  referred the matter to the RO for appropriate action; however, there is no indication in the record that any further action was taken on the Veteran's request and it is, again, referred to the AOJ.  See 38 C.F.R. § 19.9 (b) (2017).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the current May 2010 claim for increase, and excluding the period during which a TTR was in effect, the collective medical and lay evidence indicates that, taking into consideration functional loss due to pain and other factors, to include during flare-ups, the Veteran's low back disability appears to have more nearly approximated limitation of forward flexion of the thoracolumbar spine to 30 degrees; however, there is no showing of either ankylosis or incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during the past 12 months..


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent but no higher, rating for the Veteran's low back strain with IVDS are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243 (2017), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and38 C.F.R. § 3.159). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this case, a May 2010 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate his increased rating claim.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Also, the May 2010 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided,  to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of the reports of VA examinations which were conducted to assess the severity of the Veteran's service-connected low back disability.  Also of record and considered in connection with claim herein decided is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

With respect to the January 2016 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.   During the hearing, the undersigned VLJ identified the claim herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, following the hearing, additional development of the claims were undertaken on two occasions, , as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

The Board also finds that there has been substantial compliance with the April 2016 and June 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) and Dyment v. West, 13 Vet. App. 141   (1999) (holding that substantial, rather than strict, compliance with prior remand directives is required).  The Board directed that the AOJ obtain all outstanding VA treatment records and obtain VA examination to assess the severity of the Veteran's service connected back disability.  Updated VA treatment records were associated with the claims file and VA examinations were obtained in June 2016 and October 2017 to obtain further information as to the severity of the Veteran's low back disability; these reports reflect consideration of all relevant evidence of record and contain sufficient detail to evaluate the low back disability.  

Significantly, moreover, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, that has not been obtained.  Also, the record otherwise presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.

In summary, with respect to this claim, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran contends that a higher rating is warranted for his service-connected low back disability. 

The 20 percent rating for Veteran's service-connected low back disability has been  assigned under DCs 5243-5237, indicating that the disability involves both IVDS and lumbar strain.  See 38 C.F.R. § 4.27  .  However, the criteria for rating all musculoskeletal spine disabilities(described in DCs 5237-5343)  are set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note (1) instructs to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.

Note (2) provides that normal forward flexion of the thoracolumbar spine is to zero to 90 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Alternatively, degenerative disc disease may be rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1). 

Under this formula, ratings are assignable based on the frequency and duration of incapacitating episodes in a 12 month period: 10 percent for a total duration of at least one week but less than 2 weeks; 20 percent rating a total duration of at least 2 weeks but less than 4 weeks; 40 percent rating a total duration of at least 4 weeks but less than 6 weeks; and 60 percent for a total duration of at least 6 weeks.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

At the outset, the Board notes that, in  Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint Here, as explained below, the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not obtaining  Correia-complaint range of motion testing with regard to these joints is therefore harmless.

Turning to the evidence of record, in June 2010, the Veteran was afforded an examination.  He reported back stiffness, fatigue, muscle spasms, decreased motion, paresthesia, and numbness.  He stated that he experiences flare-ups; and, during flare-ups he has pain upon sitting, standing, or lying down.  He also stated that his low back pain is exacerbated by physical activity, such as walking, standing, and sitting.  He stated that he was prescribed bedrest for three days in September 2009 for three days; however, he was unable to verify the physician.  He stated that he is unable to perform his usual occupation at the post office, due to his inability to stand for prolonged periods.

On physical examination in June 2010, the range of motion of the thoracolumbar spine was recorded as forward flexion to 50 degrees with pain.  There was no additional degree of limitation upon repetitive range of motion for forward flexion.  The examiner indicated that that muscle tone was normal.  There was no atrophy in his lower extremities or ankyloses of the thoracolumbar spine.  The examiner indicated that there were no sensory deficits, IVDS, or lumbosacral motor weakness.  The examiner concluded that the Veteran's usual occupation is impacted by his low back disability as his ability to stand, bend, and lift are limited.  The examiner also stated that the Veteran is employed at the post office and his low back disability limits his ability to carry out his responsibilities.  Moreover, the examiner stated that the Veteran's effect on his daily activities is restricted, as he is unable to perform strenuous activities such as lifting, carrying items, or climbing steps. 

In a June 2010 statement, the Veteran reported that he had to take leave from his employment due to his severe back pain.  He explained that his job required him to stand for more than 8 hours at a time and that he has to push and pull objects.  He stated that he had muscle spasms, fatigue, and weakness in his low back.  

Private treatment records dated in October 2010 and March 2011 document the Veteran's complaints of constant back pain with numbness.  The October 2011 physician assessed spondylolisthesis.  On physical examination in March 2011, there were muscle spasms.

In January 2012, the Veteran was afforded a VA examination.  He then reported back flares-ups.  He described that during flare-ups, he is unable to lift heavy items.
Upon physical examination, the range of motion of the thoracolumbar spine was recorded for forward flexion to 90 degrees.  There was no additional degree of limitation upon repetitive range of motion.  The examiner indicated that there was functional loss and or impairment in terms of pain on movement.  Muscle strength was normal.  There was no muscle atrophy.  Reflex and sensory examinations reflected normal findings.  The examiner indicated that the Veteran's lower extremity demonstrates IVDS but not peripheral neuropathy.  The examiner also found that the Veteran has no other neurological abnormalities related to the Veteran's low back disability. The examiner diagnosed lumbar spondylosis and lumbar IVDS of the right lower extremity.  The examiner indicated that the Veteran has not had any incapacitating episodes over the past 12 months due to IVDS.  The examiner opined that the Veteran's low back disability impacts his ability work, as his "impairments are secondary to aggravation of lumbar spine with repetitive axial loading."

An April 2013 private treatment record reflects the e Veteran's report of constant back pain.  On physical examination, the private physician indicated that the Veteran's ranges of motion of the spine were restricted.  

In October 2014, the Veteran was afforded a VA examination, at which time he  reported severe aching low back pain.  Upon physical examination, the range of motion of the thoracolumbar spine was recorded for forward flexion to 60 degrees with pain at 45 degrees.  There was no additional degree of limitation upon repetitive range of motion.  The examiner estimated that during flare-ups the Veteran's range of motion for flexion would be limited to 10 to 20 degrees.  There was functional loss and or impairment in terms of less movement than normal, pain on movement, and disturbances of locomotion.  Muscle strength was normal.  There was no muscle atrophy.  There was decreased sensation to light  tough in the right leg and feet.   The examiner diagnosed IVDS of the lumbar spine with bilateral sciatic radiculopathy and post-operation lumbar surgery, disc space prosthesis at L4/L5 with bilateral hypertrophic bridging.  The examiner indicated that the Veteran has not had any incapacitating episodes over the past 12 months due to IVDS.  The examiner opined that the Veteran's low back disability impacts his ability work, as he is limited in prolonged standing and sitting.  Additionally, the Veteran is unable to lift, push, or pull heavy objects or perform any form of physical labor. 

On June 2016 VA examination, the Veteran reported low back pain upon prolonged sitting and standing.  He indicated that he has flare-ups of the thoracolumbar spine.  He has difficulty with daily activities, such as dressing and undressing due to his low back pain.  He stated that he is currently unemployed.   Upon physical examination, the examiner was unable to test ranges of motion because the Veteran was in too much pain.  The examiner indicated that there evidence of pain with weight bearing.  The examiner indicated that there was no ankyloses or IVDS of the thoracolumbar spine.  The examiner diagnosed degenerative arthritis of the spine and spondylolisthesis.  The examiner found that the Veteran does not have any neurologic abnormalities or findings related to a thoracolumbar spine, such as bowel or bladder problems/pathologic reflexes.  The examiner opined that the Veteran's back disability impacts his ability to work. 

In a June 2016 statement, the Veteran's friend reported that she had witnessed the Veteran's severe back pain and that he is unable to stand up straight, bend down, sit, stand or walk for a long period, drive at times, or sleep due to his back pain. 

In a January 2017 addendum opinion, the June 2016 VA examiner indicated that it was very difficult to speculate on the Veteran's range of motion [during flare-ups]..  The examiner also noted "the Veteran appeared to be in much pain, and offered that he  has definitive and objective reasons to have limited right and left lateral flexion of rotation.  The examiner opined that he would likely be limited in flexion, perhaps from 40 to 50 degrees."

In October 2017, the Veteran was afforded another examination.  He then reported that he underwent a spinal fusion surgery in October 2014 for disc space for a grade 1 spondylolisthesis and DDD with radicular symptoms.  Currently, he stated that he has severe back pain with flare-ups.  He stated that he is unable to run, twist or turn, due to his low back disability.  He also stated that he has difficulties with his daily activities such as driving.  On  physical examination, the range of motion of motion was recorded as  forward flexion to 60 degrees.  The examiner indicated that the Veteran was unable to perform repetitive-use testing with at least three repetitions, because the Veteran was afraid of low back pain.  The examiner was unable to estimate range of motion during flare-ups.  The examiner indicated that passive range of motion of the spine was not performed, as it is not feasible to perform in a safe manner.  The examiner indicated that there is no objective evidence of pain upon non-weight bearing position at rest.  Opposing joint assessment was not applicable because the spine does not have an opposing joint.  The examiner indicated that the Veteran does have not ankyloses of the spine.  The examiner diagnosed lumbosacral strain, degenerative arthritis of the spine, and IVDS.  The examiner indicated that that the Veteran has not had any incapacitating episodes over the past 12 months due to IVDS.  The examiner opined that the Veteran's low back disability impacts his ability to work, as he is unable to walk for a short period, cannot run, bending is very painful, and he leans on something to take pressure off back.  The examiner also noted that the Veteran cannot twist, turn, walk, sit, stand for prolonged periods or carry weight without pain.

Given the above, the Board finds that collective medical and lay evidence indicates that, pertinent to the current claim for increase,  the Veteran's back disability appears to be more disabling than that shown objectively, particularly  during flare-ups. The Board has considered 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca, 8 Vet. App. at 204-7, and thus finds the evidence is, at least, relatively evenly balanced on the question of whether, for the period under consideration, the Veteran's forward flexion has been o 30 degrees or less, taking into consideration functional loss due to pain and other factors, to include during flare-ups.   Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating for the low back disability is warranted.. 

To this end, the evidence reflects that the Veteran has consistently reported that he experiences severe back pain, to include symptoms such as stiffness, fatigue, muscle spasms, and decreased range of motion.  See, e.g., VA examinations reports dated in June 2010, January 2012, and October 2017; and Veteran's statement dated June 2010.  The examiners indicated that the Veteran had functional loss and or impairment, such as in terms of pain on movement, less movement than normal, disturbances of locomotion.  See VA examination reports dated in January 2012 and October 2014.  The evidence shows that Veteran's the range of motion of the thoracolumbar spine for forward flexion, at worst, was recorded to 45 degrees with pain.  See VA examination reported dated October 2014.  Crucially during the June 2016 examination, the examiner indicated that he was unable to test ranges of motion because the Veteran was in too much pain.  

Moreover, during every VA examination, the Veteran reported that he experiences frequent flare-ups of pain, in particular, in his back .  To this end, there were only two examiners that estimated the range of motion of forward flexion during flare-ups.  The October 2014 examiner estimated that during flare-ups the Veteran's range of motion for flexion would be limited to 10 to 20 degrees.  In the January 2017 addendum opinion, the June 2016 VA examiner indicated that "the Veteran appeared to be in much pain" and estimated that during flare-ups forward flexion would be limited to 40 or 50 degrees.  Nonetheless, the Board finds it reasonable to conclude that flare-ups cause disabling manifestations that equate to limited flexion of the thoracolumbar spine to 30 degrees, the criteria for a 40 percent rating under DC 5242, which is the highest rating under that diagnostic code for limitation of motion of the lumbar spine.  

As 40 percent is the highest schedular rating for limitation of motion of the thoracolumbar spine, the Board need not consider whether he is entitled to any even  higher disability rating because of functional loss due to pain and other factors under §§ 4.40 and 4.45.  See Johnston, 10 Vet. App. at 85.  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  For the same reasons, as the Veteran is now in receipt of the highest schedular rating for limitation of motion, the Court's holdings in Correia, 28 Vet. App. 158 and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate where the examiner declined to provide an estimate of the degree of additional loss of motion due to flare-ups because such would require resort to speculation) are not applicable here.

A rating in excess of 40 percent is not warranted.  As noted, a schedular rating in excess of 40 percent requires a showing of ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, neither of which is/are  shown.  There is no finding or evidence of any actual or effective  ankylosis; the Veteran has always been able to accomplish range of motion testing during his examinations.  The Board notes  that during the June 2010 examination, he was prescribed bedrest for 3 days.  However, there is no evidence of incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  Thus, a rating in excess of 40 percent is not warranted under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes..

As for Note 1 of the General Rating Formula, it is noteworthy that the Veteran is being compensated, separately, for radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, erectile dysfunction, and a scar from  the lumbar fusion.  See rating decisions dated in October 2010, October 2014, and December 2017.  However, there is no medical evidence or argument that he has any associated, separately-ratable neurological manifestations of lumbar spine disability, or other associated impairment(s) in addition to those  already service-connected disabilities noted above. 

As such, Note 1 provides no basis for assignment of any additional rating(s), and the disability is not otherwise shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's Rating Schedule.

For all the foregoing reasons, the Board finds that the record supports a 40 percent, but no higher, rating for the service-connected low back disability.  In reaching this conclusion, the  Board has favorably applied the benefit-of-the-doubt doctrine for the period under consideration, but finds that the preponderance of the evidence is against assignment of any higher or additional rating at any pertinent point.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

A 40 percent rating for service-connected lumbar strain with IVDS is granted, subject to the legal authority governing the payment of compensation.


REMAND

As for the matter of the Veteran's entitlement to a TDIU, the Board notes that, in Rice, 22 Vet. App. at 453-54,  the Court held that a claim for a TDIU is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the evidence of record appears to raise a claim for a TDIU due to the Veteran's service-connected low back disability. 

For example, during a June 2010 examination,  Veteran reported that that he was unable to perform his usual occupation at the post office, due to his inability to stand for prolonged periods.  See, e.g., VA examinations reports dated in June 2010.  Moreover, the Veteran submitted a statement indicating that he had taken leave from work due to his severe back pain.  Subsequently, during the June 2016 VA examination, the Veteran reported that he is no longer employed.

Furthermore, the VA examinations reports of record reflect that the Veteran's low back disability impacts his ability to work.  See, e.g., VA examinations reports dated in June 2010, January 2012, October 2014, and October 2017.

Thus, the issue of entitlement to a TDIU due to the service-connected back disability has reasonably been raised in the context of the Veteran's claim for a higher rating.  However, as the AOJ has not adjudicated this matter, after giving the Veteran an opportunity to file a formal claim for a TDIU, and accomplishing the additional actions noted below, the AOJ must address this matter, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

To ensure that all due process requirements are met with respect to the TDIU claim, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records. 

The AOJ should also give the Veteran an opportunity to provide information and/or evidence pertinent to the TDIU claim (to particularly include with respect to private (non-VA) medical treatment and/or employment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see also 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the AOJ should provide notice to the Veteran of what information and/or evidence is needed to support a claim for a TDIU.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this claim is hereby REMANDED for the following action:

1.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Afford the Veteran a reasonable opportunity for response.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical and/or employment records.

In the letter, provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for a TDIU.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted,, adjudicate the claim for a TDIU due to service-connected lumbar spine disability in light of all pertinent evidence (particularly to include all evidence added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the higher rating claim) and legal authority.

7.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B , 7112 (2012).




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100 (b) (2017).


Department of Veterans Affairs


